First Investors Life Insurance Company 110 Wall Street New York, NY 10005 May 6, 2010 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: First Investors Life Variable Annuity Fund D (the “Registrant”) – Post-Effective Amendment No. 17 to the Registration Statement on Form N-4 (File Nos. 333-26341 and 811-08205) Ladies and Gentlemen: On behalf of the Registrant, I certify, pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Act”), that: The form of Prospectus and Statement of Additional Information that would have been filed pursuant Rule 497(c) under the Act would not have differed from that contained in Post-Effective Amendment No. 17 to the Registrant’s above-referenced Registration Statement on Form N-4, the most recent Post-Effective Amendment filed with the Securities and Exchange Commission (the “SEC”); and The text of Post-Effective Amendment No. 17 was filed electronically with the SEC. Should you have any questions regarding this letter, please do not hesitate to call me at (212) 858-8265. Very truly yours, /s/Joanne McIntosh Joanne McIntosh Senior Counsel
